*558In a proceeding, inter alia, pursuant to SCPA 2103 to discover property allegedly withheld from an estate, Anne Marie DeSimone, also known as Anna DeSimone, appeals from an order of the Surrogate’s Court, Suffolk County (Weber, S.), dated July 25, 2003, which denied her motion to vacate a stipulation of settlement and an amended decree of the same court dated July 25, 2001, and to restore the action to the trial calendar.
Ordered that the order is affirmed, with costs.
Stipulations of settlement are favored by the courts and a stipulation made on the record in open court “will not be set aside on facts less than needed to avoid a contract, e.g., fraud, . . . [overreaching], mistake . . . , [duress], or some other ground of similar nature” (Varveris v Fisher, 229 AD2d 573, 574 [1996]; see Hallock v State of New York, 64 NY2d 224 [1984]; Desantis v Ariens Co., 17 AD3d 311 [2005]; Nash v Y & T Distribs., 207 AD2d 779, 780 [1994]). The record fails to support the appellant’s contention that the stipulation of settlement was the product of duress, collusion, mistake, or fraud. Accordingly, the Surrogate’s Court properly denied her motion, inter alia, to vacate it. Schmidt, J.P., S. Miller, Santucci and Skelos, JJ., concur.